                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


NICHOLAS ISKIERKA,                              Case No. 19‐CV‐2963 (NEB/HB)

                    Plaintiff,

v.                                            ORDER ACCEPTING REPORT AND
                                                  RECOMMENDATION
NORTH MEMORIAL HOSPITAL,
CHILD PROTECTIVE SERVICES, and
GOVERNMENT,

                    Defendants.



      The Court has received the February 3, 2020 Report and Recommendation of

United States Magistrate Judge Hildy Bowbeer. [ECF No. 3.] No party has objected to

that Report and Recommendation, and the Court therefore reviews it for clear error. See

Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Finding no clear error, and based upon all the files, records, and proceedings in the

above‐captioned matter, IT IS HEREBY ORDERED THAT:

      1. The Report and Recommendation [ECF No. 3] is ACCEPTED;

      2. The action is DISMISSED WITHOUT PREJUDICE; and
      3. Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or

      Costs [ECF No. 2] is DENIED.

LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: March 9, 2020                          BY THE COURT:

                                              s/Nancy E. Brasel
                                              Nancy E. Brasel
                                              United States District Judge




                                          2
